        Exhibit A



South Helena Timber Sale
Contract standard provision
   B5.1- Authorization
        Exhibit B



South Helena Timber Sale
Contract special provision
        C5.102#
          Exhibit C



Map displaying the approximate
location of the temporary road
 constructed to access FS 137
        from unit 101A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
     Sale Area & Hazard Reduction




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !       !               !
                         17
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !               !
                                                                                                         16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                       !
                                                                                                                                                                                                                                               15
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !

                                                                                                                                                                                                                                                                                                                                                                  14                                                                                                                                                                                                                                                           18                                                                                                                                                                        17




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 13




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         15                                                       14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
       and Site Preparation Map
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      KO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f
       Sale Name: South Helena




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (   100cf




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
 National Forest: Helena - Lewis & Clark




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (100ce




             District: Helena




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                          ²
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (       6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !      !


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (   100cd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
              Sheet 2 of 2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                         20                                                                              21                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   19
                                                                                                                                                                                                                                              22
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ! !
                                                                                                                                                                                                                                                                                                                                                                 23                                                                                                                                                                                                                                                           19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TSTA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                24                                                                                                                                                                                                                                                                                                                                    20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (                                                                                                                                                                                        21
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       22
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               100cc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   90BA                                                                                                                                                                                                                                                                                                                                                                                           23




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               North Fork Travis Creek Road Junction




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       40
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       100cb
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !   f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                         !

                                                                                                                              Helena
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       100cb                                                                                                                                                                                                                     100ca
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !



         Vicinity Map
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !           !        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       100ca                                                                                                   19                                                                               20




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      21
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       40




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F                               10




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
      Sale Area
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               40
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             101a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          101a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (173AB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                     Unionville
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              173AB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                          Montana City                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             KO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F F F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     101b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        101b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       LF                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       C2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F F F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0                                                                                                                                                                                                                                                        C2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           40                                                                                                                                                                                                                                                      -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             40




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  101c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          LO P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        137                               R       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        101c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             F F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                    Rimini




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !                                                                           F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F F F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             KO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 F F F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      173BC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             T-2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               173BC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !       !
                        29                                                                           28                                   Clancy




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                225
                                                                                                                                                                                                                                              27




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F F F
                                                                                                                                                                                                                                                                                                                                                                 26                                                                                             25                                                                                                                                                        30                                                                                                                                                                         29
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PVT-2220                                                                                                                                                                                                                                                 28                     30                                                              27                        29
                                                                                                                                  Alhambra                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             PVT                                                                                       26                   28
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -22                                        PV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       T-2                  PVT-2224




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PVT-2221
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          22
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    137 - KO                                                                                                                                                                                                                                                                                                 137                            3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F F F F F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PVT-2219                                             137
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          173bf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -   F1

                                      TAB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !                                    !   !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             400
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         173bf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !         !         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F F F F                             F F F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       22
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PVT-2217
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !           !
     Note: Temporary Activity Barricades shall be




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    T-2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   137-E2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -221




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PVT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PV
     installed at each junction where a temporary
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4
        road meets an FS System road that has                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     21
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -2
       public road access. (Not needed behind                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             137                                                                                                                                                                                                                                                                                                                                                                                                                PV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               T

         gated roads that are closed to public).
                      SeeKOC5.41#




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                          LO P
                                                                                                                                                                                                                                                                                                                                                                                                    9 7a
                                                                                                                                                                                                                                                                                                                                                                                                    !                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                          f
                                                                                                                                                                                                                                                                                                                                                                       X
                                                                                                                                                                                                                                                                                                                                                                                                    (                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F F F F F F
                                                                                                                                                                      !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   75
                                                                                                                                                                  !
                                                                                                                  !                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                              !               !       !    !      !   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   KO
                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                             !   !                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                    f
                                                                         !
                                                         !                                                                                                                                                                                                                                                                                                                                                                                                                               !        !           !       !   !                                                                                                                           !
                       32
                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !                                                                                                                                                        !                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                             !
                                                                                                 33
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                       f




                                                     !


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                          34
                                                                                                                                                                                                                                                                                                                                                                                                                                                            !                                                                                     !                                               !       !
                                                                                                                                                                                                                                                                   !




                                                 !                                                                                                                                                                                                                                                                                                                      f                                                                                                                                                     !                           !
                                                                                                                                                                                                                                                                                                                                                             35
                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                            36
                                                                                         !                                                                                                                                                                                                                                                                                                                                                                                                                    F F F F F F F F                 !                       !                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          31
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                       !                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                 97                                                                                                                                                                                                                                                                                                                                                               32




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               33
                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                 !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  34
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               LO P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 35




                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                               578                                                                                            TBC                 KO
                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F F
                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O
                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -K                                                                                                                                                                                                                                                                                                                                          X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                          2 19




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F
                                                                                                                                                                                          !
                                                                                                                                                                                          (                                                                                                                                                                                                                                                                                                               F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              X 137




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F




                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             F F F F
                                                                                                                                                                                                                                                                   f
                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                -C1




                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                     6



                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                              299




                                                                                                                                  X
                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                       -B1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                          !
                                                                                                                                          (
                                                                                                                                          180a2
                                                                                                                                                                                                                                                                                   299


                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              T9N R4W
                                                                                                                                                                                          !
                                                                                                                                                                                          (   180a1                                                                                                                                                                                                                                                                                                                   T9N R5W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                   !




                                                                     !

                                                                                                                                                                                                                                                               X
                                                                         !   !                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                  f




                                                                                     !
                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                      299




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                             !

                                                                                                          X
                                                                                                 !                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  T8N R5W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      T8N R4W
                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                              TAB
                                                                                                                                      !
                                                                                                                                                                                                                                  !




                                                                                                              !   !
                                                                                                                                                                                                                          !           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                          !                                                                                   f


                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                  !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4000
                                                                                                                                                                                                                  !                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f
                                                                                                                                                      !                                                   !
                                                                                                                                                          !
                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                  !


                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                              !               !           !


                                                                                                                                                                                                                                                                   R
                                                                                                                                                                      !
                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                !       !        !           !       !
                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                   !
                                                                                                                                                                                                                                                               TAB
                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                    !                           !
                                                                                                                                                                                                                                                                                                                                                                                                           !   !   !   !   !



                                                                                                                                                                                      !
                                                                                                                                                                                      (   8
                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                      (   180b
                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                   KO
                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 426
                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                              !       !       !
                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                      !

                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                       -H
                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                              !




                                 5                                                                                        4                                                                                                                       9
                                                                                                                                                                                                                                               29                          3                                                                                                2
                                                                                                                                                                                                                                                                                                                                                                                                                           X
                                                                                                                                                                                                                              !
                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6
                                                                                                                                                                                                                              !           !

                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                 5
                                                                                                                                                                                  f
                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3
                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                   299                                                                              299                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                                                                                           -A1
                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                       29f
                                                                                                                                                                                                                                                                                                         9                                                                                                                                      R
                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             400
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       9- K
                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                    29
                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                     !   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                        9-
                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                KO




                                                                                                                                                                                                                                                                                                       !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              R                                                                                                                                                                                     4009 - KO
                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                     !

 Legend
                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                            !    !       !
                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !       !                   !
               Cutting Unit Boundary, B2.3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                      400




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !

     !1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  f                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  17

                                                                                                                                                                                                                                                                                                                   !
               Cutting Unit, B1.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
     (
                                                                                                                                                                                                                                                                                                                                                                                                                                      9- A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           18




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                         !                                                                                                    !
               Sale Area and Subdivision Boundary, B1.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                !           !
                                                                                                                                                                                                                                                                                                                                                                                                                                          1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !       f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !       !
     1
     !         Subdivision, B2.3, B2.36                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          9 8c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !       !                 !
               Timber Subject to Agreement, C2.11#                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               9 8T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
               Temporary Road, C5.102#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         42
               Other Ownership                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ê                                                                                       ê                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !



     LO PLimited Operating Period, C6.316#




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !

     LF                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TAB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F F
               Log Forwarding Units, C6.42#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1816
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           R
     ê         Species Designation,
                              8     C2.38#
               Existing Transportation System, B5.12, B6.22, C5.12#
                                                                                                                      9                                                                                                                                            10                                                                                                  11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F                                                                     F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F F F           F F F F F F F F F F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7                                               7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F F F F F                                                                                                                                                                                                       !
R RC           Road Reconstruction, A7, B5.2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         8                                                                                                                                    9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !       !                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              10
     KO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      118
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (   9                                                                                                                                                                                                                                                                                                                                                                                                                                   11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
               Keep Road Open, B6.22                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                           f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                     !


      X        Hauling Prohibited, C5.12#                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ê                                                       !       !



      P        Use Prohibited, C5.12#
                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                              9- B
     TAB Temporary Activity Barricade, C5.41#
 TBC Gate To Be Closed, C5.41#                                                                                                                                                                                                                                                                                                                                                                                                        400
      R        Hauling Restricted, C5.12#                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     LO P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  4009- C




         T       Traffic control Device, B6.33
                                                                                                                                                                                                                                                                                                                                                                                                                                                 4015
               Protect Streamcourse, B6.5
 f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1




     !     !

     F F Protect Improvement Fence, B6.22
 T             Protect Improvement Trail, B6.22
               Protect Heritage Ditch, C6.24#
                              17                                                                                  16
                                                                                                                                                                                                                                                                                                                                                         Feet
                                                                                                                                                                                                                                                                       15                                                                                              14
     :8:       Protect Improvement Existing Gate, B6.22, C5.41#                                                                                                                                                                                                                                                                                                                                                                                                                              13                                                                                                                                                           18                                                                                                                                                     17                                                                                                                                      16                                                                                   15                                                   14
      ò        Protect Improvement Survey Monument, C6.23
                                                                                                 0                1,300                               2,600                                                               5,200                                                                            7,800                                     10,400                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       T:\FS\NFS\HelenaLewisClark\Program\2400TimberMgmt\GIS\Workspace\IanReiling\TSH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     IR 7/2019
